 
Exhibit 10.1
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This Executive Employment Agreement (the “Agreement”) is entered into effective
as of April 30, 2016 (the “Effective Date”), by and between Medizone
International, Inc., a Nevada corporation (the “Company”), and Boyd Evans (the
“Executive”).
 
RECITALS
 
A.                      The Company desires to employ the Executive as its Chief
Financial Officer and the Executive desires to be employed by the Company as its
Chief Financial Officer.
 
B.                      The Company and the Executive desire to enter into this
Agreement to establish the terms of the Executive’s employment on the terms and
conditions more fully described and set forth herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual promises herein, and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the Company and the Executive hereby agree as follows:
 
1.                      Employment.  Commencing on the Effective Date, the
Company hereby employs the Executive and the Executive hereby accepts employment
by the Company on the terms and conditions set forth herein.  The terms and
conditions of this Agreement, which, upon execution, terminates any and all
written or oral employment and employment related agreements between the Company
and the Executive prior to the date hereof, contains the sole and exclusive
terms and conditions governing the employment relationship between Company and
the Executive.
 
2.                      Duties.
 
(a)                      During the Employment Term (as defined below), the
Company shall employ the Executive as its Chief Financial Officer.  The
Executive agrees that he will perform all duties that are reasonable and
customary of a chief financial officer of a public reporting company and such
other lawful duties as assigned to him by the Company and the Board of Directors
of the Company (the “Board”).  The Executive agrees that he will devote
sufficient attention, time, and effort to the business and affairs of the
Company and its Affiliates.
 
(b)                      The Executive will perform his duties diligently and
competently and shall act in conformity with all Company policies, and within
the limits, budgets and business plans set by the Company.  The Executive will
at all times comply with all applicable laws pertaining to the performance of
this Agreement, and strictly adhere to and obey all of the rules, regulations,
policies, codes of conduct, procedures and instructions in effect from time to
time relating to the conduct of executives of the Company.  The Executive shall
not engage in consulting work or any trade or business for his own account or
for or on behalf of any other person, firm or company that competes, conflicts
or interferes with the performance of his duties hereunder in any material way
during the Employment Term; provided, however, that the Company recognizes that
the Executive currently provides certain outside consulting services, and agrees
that the Executive shall be permitted to continue to do so, so long as the
Executive’s responsibilities to the Company hereunder are prioritized over all
other outside consulting work.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)                      For purposes of this Agreement, the term “Affiliates”
includes any corporation, company or other entity whose outstanding shares or
securities are, now or hereafter, owned or controlled, directly or indirectly,
by the Company and any partnership, joint venture, unincorporated association or
limited liability company in which the Company has a direct or indirect
ownership interest, or which are under common ownership or control with the
Company.
 
3.                      Employment Term.  The parties agree that the Executive’s
employment with the Company will be “at-will” employment and may be terminated
at any time with or without cause or notice, subject to the terms of Section 6,
below.  The Executive understands and agrees that neither his job performance
nor promotions, commendations, bonuses or the like from the Company give rise to
or in any way serve as the basis for modification, amendment, or extension, by
implication or otherwise, of his employment with the Company.  The period of the
Executive’s employment under this Agreement is referred to herein as the
“Employment Term.”
 
4.                      Base Salary.  For all services rendered by the Executive
and all covenants and conditions undertaken by him pursuant to this Agreement,
the Company shall pay the Executive in accordance with its normal payroll
practices (but not less frequently than monthly) a base salary equal to $5,000
per month, less applicable withholdings (the “Base Salary”).  Such Base Salary
shall be reviewed from time-to-time but not less than annually by the Board,
which shall make recommendations to adjust the Base Salary, if necessary, based
upon appropriate applicable performance metrics.
 
5.                      Vacation; Expenses.
 
(a)                      The Executive will accrue paid vacation in accordance
with the Company’s vacation policy for senior executive officers.  In the event
of termination for any reason, the Company shall pay Executive for all accrued
but unearned vacation time.
 
(b)                      Business Expenses.  During the Employment Term, the
Company will reimburse Executive for reasonable expenses incurred by Executive
related to the performance of Executive’s duties under this Agreement.  Such
expenses will be paid to Executive in accordance with the Company’s policies
with respect to documentation and reimbursement of such expenses.  In agreeing
to reimburse these expenses, the Company is not providing Executive any tax
advice.  To the extent any taxes are owed by Executive concerning any such
expenses pursuant to applicable law, Executive agrees to pay all such taxes and
to indemnify and hold harmless the Company from any claim, demand, penalty,
fine, damages, costs, fees or assessment arising from a failure to pay such
taxes to the maximum extent allowed by law.
 
6.                      Termination of Employment.
 
(a)                      The Employment Term and the Executive’s employment
hereunder may be terminated by either the Company or the Executive at any time
and for any reason; provided that, unless otherwise provided herein, either
party shall be required to give the other party at least thirty (30) days
advance written notice of any termination of the Executive’s employment. Upon
termination of the Executive’s employment during the Employment Term, the
Executive shall receive (i) all Base Salary accrued and unpaid as of the date of
termination; (ii) any unreimbursed business expenses incurred by the Executive
on the Company’s behalf; (iii) any unpaid accrued vacation; and (iv) any other
amounts required to be paid under any benefit plan or program in which Executive
participates or any other amounts mandated by law.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)                      Return of Property.  The Executive agrees that all
property (including without limitation, all equipment, tangible proprietary
information, documents, spreadsheets, records, notes, contracts and
computer-generated materials, furnished to or created or prepared by the
Executive incident to the Executive’s employment belongs to the Company and
shall be promptly returned to the Company upon termination of the Executive’s
employment. The parties acknowledge that Executive may use personal property
such as laptops, computers, cell phones, printers, etc.) in the performance of
his duties hereunder. To the extent Executive uses his personal property as
described, Company acknowledges that such property is the personal property of
Executive and Company asserts no ownership interest in or claim to such
property.  Upon termination of this Agreement and Executive’s employment
hereunder, Executive shall retain his personal property; provided, however, that
all Company property described in this paragraph that may be contained on such
laptops, computers, cell phones, etc., shall be removed from all such devices.
 
7.                      Confidential Information.  The Executive acknowledges
that because of the Executive’s position with the Company, the Executive will
have access to Confidential Information (as defined below) of the
Company.  Accordingly, the Executive hereby agrees that, during his employment
and at all times thereafter, he will hold the Confidential Information of the
Company in strict confidence and will neither use (for himself or any third
party) the information nor furnish, make available or disclose it to anyone,
except to the extent necessary to carry out his responsibilities as an employee
of the Company or as specifically authorized in writing by a duly authorized
officer of the Company other than the Executive.  As used in this Agreement,
“Confidential Information” means any information relating to the business or
affairs of the Company and its Affiliates which is of a nature generally
considered confidential or proprietary in the industry, including, but not
limited to, this Agreement, information relating to financial statements,
spreadsheets, operations manuals, systems manuals, customer identities, customer
profiles, customer preferences, partner or investor identities, employees,
suppliers, project designs, project methods, advertising programs, advertising
techniques, target markets, servicing methods, equipment, programs, strategies
and information, market analyses, profit margins, past, current or future
marketing strategies, or any other proprietary information used by the Company
or its Affiliates; provided, however, that Confidential Information shall not
include any information which the Executive possessed prior to any receipt
thereof from the Company, is in the public domain, or which becomes known to the
recipient thereof independently from any act on the part of the Executive.  The
Executive acknowledges that the Confidential Information is vital, sensitive,
confidential and proprietary to the Company and that he is under a contractual
and common law duty to not disclose the Confidential Information to any third
party at any time; provided that the Executive may be compelled under applicable
law to disclose Confidential Information so long as such disclosure does not
exceed the extent of disclosure required by such applicable law. The Executive
shall provide written notice of any such order to the Board and an authorized
officer of the Company within twenty-four (24) hours of receiving such order
compelling the disclosure of Confidential Information, but in any event
sufficiently in advance of making any disclosure to permit the Company to
contest the order or seek confidentiality protections, as determined in the
Company’s sole discretion. The Executive acknowledges and agrees that his
non-disclosure obligation applies to all Confidential Information of the Company
acquired during the course of his employment with the Company, no matter when he
obtained knowledge of or access to such Confidential Information.  The Executive
further acknowledges that the Company would not employ him or provide him with
access to its Confidential Information, but for his promises and covenants
contained in this Section 7 and elsewhere in this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
8.                      Non-Solicitation.
 
(a)                      Non-Solicitation.  During the term of the Executive’s
employment and for eighteen (18) months thereafter (the “Non-Solicitation
Period”), the Executive shall not directly or indirectly (i) divert or attempt
to divert from the Company (or any Affiliate) any business of any kind,
including without limitation the solicitation of or interference with any of its
customers, clients, members, business partners or suppliers or (ii) solicit,
induce, recruit or encourage any person employed by or otherwise providing
services to the Company to terminate his or her employment or services.
 
(b)                      Tolling of Covenants.  If it is judicially determined
that the Executive has violated any of his obligations under this Agreement,
then the Non-Solicitation Period will automatically be extended by a period of
time equal in length to the period during which such violation or violations
occurred.
 
(c)                      Executive’s Acknowledgments.  The Executive
acknowledges that the obligations of the Executive under this Section 8 are
reasonable in the context of the nature of the Restricted Business and the
competitive injuries likely to be sustained by the Company if the Executive were
to violate such obligations, and are no broader than are necessary to protect
the legitimate business interests of the Company.  The Executive further
acknowledges that the Company would not have employed the Executive in the
absence of this Section 8 and the other covenants and representations and
warranties of Executive made herein, which the Executive acknowledges
constitutes good, valuable and sufficient consideration.
 
(d)                      Specific Performance.  The parties agree (i) that it is
impossible to measure in money the damages that will accrue to the Company if
the Executive fails to perform his obligations under this Section 8, (ii) that
failure by the Executive to perform such obligations may result in irreparable
damage to the Company, and (iii) that specific performance of the Executive’s
obligations may, therefore, be obtained by suit in equity.  The Executive
therefore agrees that, in addition to any other rights or remedies that the
Company may have at law or in equity, temporary and permanent injunctive relief
may be granted in any proceeding that may be brought to enforce any provision
contained in this Section 8, without the requirement of posting any bond or the
necessity of proof of actual damage.  Without limiting the generality of the
preceding sentence, the Company shall be entitled to an injunction from any
federal or state court located in the County of Salt Lake, State of Utah
restraining the Executive from committing or continuing any violation of this
Section 8.  The Executive will not assert as a claim or defense in any action or
proceeding to enforce any provision hereof that the Company has or had an
adequate remedy at law.
 
 
 

--------------------------------------------------------------------------------

 
 
9.                      Dispute Resolution.  All disputes and controversies
arising out of or in connection with this Agreement, the Executive’s employment
with the Company, or the transactions contemplated hereby shall be resolved
exclusively by the state and federal courts located in Salt Lake County in the
State of Utah, and each party hereto agrees to submit to the jurisdiction of
said courts and agrees that venue shall lie exclusively with such courts.  Each
party hereby irrevocably waives, to the fullest extent permitted by applicable
law, any objection which such party may raise now, or hereafter have, to the
laying of the venue of any such suit, action or proceeding brought in such a
court and any claim that any such suit, action or proceeding brought in such a
court has been brought in an inconvenient forum.  Each party agrees that, to the
fullest extent permitted by applicable law, a final judgment in any such suit,
action, or proceeding brought in such a court shall be conclusive and binding
upon such party, and may be enforced in any court of the jurisdiction in which
such party is or may be subject by a suit upon such judgment.
 
10.                      WAIVER OF RIGHT TO JURY TRIAL.  TO THE EXTENT PERMITTED
BY LAW, EACH PARTY HEREBY WAIVES ITS RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
EXECUTIVE’S EMPLOYMENT BY THE COMPANY, IN ANY ACTION, PROCEEDING OR OTHER
LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR
PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR
OTHERWISE.  EACH PARTY HEREBY AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION
SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE FOREGOING,
THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS
WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER
PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT, OR ANY PROVISION HEREOF.  THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT.
 
11.                      No Conflicting Agreements.  The Executive hereby
represents and warrants to the Company that he is not a party to or subject to
any restrictive covenants, legal restrictions or other agreements in favor of
any entity or person that would in any way preclude, inhibit, impair or limit
the Executive’s ability to perform his obligations under this Agreement, and
that his execution of this Agreement and the performance of his obligations
hereunder will not breach or be in conflict with any other agreements to which
he may be a party, in each case including but not limited to employment
agreements, confidentiality agreements, noncompetition agreements, and
non-solicitation agreements.  The Executive agrees that he will not use for the
benefit of the Company any proprietary information of a third party without such
third party’s consent.
 
 
 

--------------------------------------------------------------------------------

 
 
12.                      Binding Effect; Assignment.  The performance of
Executive is personal hereunder, and Executive agrees that Executive shall have
no right to assign and shall not assign or purport to assign any rights or
obligations under this Agreement.  This Agreement may be assigned or transferred
by the Company and nothing in this Agreement shall prevent the consolidation,
merger or sale of the Company or a sale of any or all or substantially all of
its assets.  Subject to the foregoing, this Agreement shall be binding upon and
shall inure to the benefit of the parties and their respective heirs, legal
representatives, successors, and permitted assigns, and shall not benefit any
person or entity other than those specifically enumerated in this
Agreement.  Notwithstanding the foregoing, Executive may direct the Company to
pay his Base Salary and other compensation to be paid under this Agreement to
Adjutorious, LLC, a Utah limited liability company wholly owned or controlled by
Executive, to the extent that such payment is permitted by applicable laws.
 
13.                      Taxes; Withholdings.  All amounts paid under this
Agreement (including, without limitation, Base Salary) shall be paid less all
applicable state and federal tax withholdings and any other withholdings
required by any applicable jurisdiction.
 
14.                      Miscellaneous.
 
(a)                      Notice.  All notices or other communications given or
made hereunder shall be in writing and shall be deemed duly given: (i) upon
personal delivery to the party to be notified, (ii) when sent by confirmed
facsimile if sent during normal business hours of the recipient, if not, then on
the next business day, (iii) five (5) days after having been sent by registered
or certified mail, return receipt requested, postage prepaid; or (iv) one (1)
day after deposit with a nationally recognized overnight courier service,
specifying next day delivery, with written verification of receipt.  All
communications shall be sent to the party’s address set forth on the signature
page below, or at such other address as such party may designate by ten (10)
days advance written notice to the other parties in accordance with this
Section 14(a).
 
(b)                      Severability.  Each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provisions of this Agreement shall be held to be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.
 
(c)                      Entire Agreement; Modification.  This Agreement sets
forth the entire agreement between the parties hereto with respect to the
subject matter hereof, and supersedes all other agreements and understandings,
written or oral, between the parties hereto with respect to the subject matter
hereof.  This Agreement shall not be amended, modified or changed except by an
instrument in writing signed by the parties hereto.
 
(d)                      Waiver.  A waiver of the breach of any term or
condition of this Agreement shall not be deemed to constitute a waiver of any
subsequent breach of the same or any other term or condition.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)                      Controlling Law.  This Agreement will be governed by
the laws of the State of Utah without regard to conflicts of laws principles,
except where preemptive federal law governs.
 
(f)                      Voluntary Agreement.  The Executive and the Company
represent and agree that each has reviewed all aspects of this Agreement, has
carefully read and fully understands all provisions of this Agreement, and is
voluntarily entering into this Agreement.  Each party represents and agrees that
such party has had the opportunity to review any and all aspects of this
Agreement, with the legal, tax and other advisor and advisors of such party’s
choice before executing this Agreement, and have been fully advised as to
same.  The Executive acknowledges that the Company has made no representations
or warranties to the Executive concerning the terms, enforceability or
implications of this Agreement other than as are reflected in this
Agreement.  This Agreement has been fully and freely negotiated by the parties
hereto, shall be considered as having been drafted jointly by the parties
hereto, and shall be interpreted and construed as if so drafted, without
construction in favor of or against any party on account of its or his
participation in the drafting hereof.
 
(g)                      Counterparts.  The parties may execute this Agreement
in one or more counterparts, all of which together shall constitute but one
Agreement.
 
(h)                      Warranty of Authority.  The parties hereto, and each
and all of them, collectively and individually as to each said party, represent
and declare that each of the persons executing this Agreement is and will be
empowered and authorized to do so.
 
[SIGNATURES TO FOLLOW]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.
 
“COMPANY”


MEDIZONE INTERNATIONAL, INC., a
Nevada corporation


By: /s/ Edwin G. Marshall                                      
Name: Edwin G. Marshall                                        
Its:  Board Chair & CEO                            


 
Address:
4000 Bridgeway, Suite 401

 
Sausalito, CA 94965

 
Attn:  Chief Executive Officer

Phone:            415-331-0303
Fax:                                                              






“EXECUTIVE”


 
 /s/ Boyd G. Evans                                    
BOYD EVANS


 
Address:
316 East La Vera Ln.

Sandy, UT 84070
Phone:            801-831-5687
Email:             bgevans@gmail.com
Fax:                                                               



